AGREEMENT OF PURCHASE AND SALE

     THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of the
26th day of March, 2004 by and among U.S. Wireless Data, Inc., a Delaware
corporation (the “Company”) and SANI Operating Co., LLC, a Delaware limited
liability company (the “Purchaser”). Capitalized terms used herein and not
defined in the specific Section in which they are used, shall have the meanings
assigned to such terms in Section 12.01 hereof.

W I T N E S S E T H:

     WHEREAS, following the date hereof, the Company intends to file a voluntary
petition under Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”) before
the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”);

     WHEREAS, the Company is engaged in the business (the “Business”) of Vending
Operations. For purposes of this Agreement, the term “Vending Operations” shall
mean all services provided to or on behalf of customers deploying vending
equipment including, but not limited to, the design, testing and manufacturing
of vending equipment, including the equipment previously known as the “Synapse
Enabler for Vending,” the communications with and support of the transmission of
financial and other data from customers’ vending equipment including all
installation, training and settlement material from the location of the vending
machine through to the customers’ processor(s); and the activation, input and
reporting services provided in conjunction with such services;

     WHEREAS, upon the terms and subject to the conditions set forth herein, the
Purchaser desires to acquire from the Company (the “Acquisition”) the assets of
the Business described in Section 1.01(a) hereof, other than those assets
specifically described in Section 1.01(b) hereof, and to assume only the
liabilities of the Business specifically described in Section 1.01(c) hereof,
and the Company desires to sell, transfer and assign the Assets and the Assumed
Liabilities to the Purchaser, all on the terms and subject to the conditions
hereinafter set forth;

     WHEREAS, the parties desire to consummate the Acquisition, including (i)
the sale of the Assets to the Purchaser pursuant to Section 363 of the
Bankruptcy Code, free and clear of all Encumbrances, and (ii) the assignment by
the Company and the assumption by the Purchaser, pursuant to Section 365 of the
Bankruptcy Code, of all Contracts to be assigned to the Purchaser under this
Agreement, as promptly as practicable after the Bankruptcy Court enters the Sale
Order (as hereinafter defined);

     WHEREAS, on the date hereof, the Purchaser and the Company have entered
into that certain Credit Agreement (the “DIP Facility”), pursuant to which,
among other things, the Purchaser has agreed to loan to the Company an amount up
to $1,700,000 solely to fund the Business between the Petition Date and the
Closing;

--------------------------------------------------------------------------------

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter set forth, and intending to be legally bound, the
parties hereto hereby agree as follows:

SECTION I

PURCHASE AND SALE OF THE ASSETS

     1.01 Purchase and Sale of the Assets. (a) Subject to the terms and
conditions of this Agreement and on the basis of the representations,
warranties, covenants and agreements herein contained, at the Closing, the
Company shall sell, assign, convey and deliver to the Purchaser free and clear
of any and all Encumbrances (to the maximum extent provided in the Sale Order),
and the Purchaser shall purchase, acquire and accept from the Company, all of
the Company’s right, title and interest in and to the Business and all of the
assets, rights and properties of every kind and nature, whether real, personal
or mixed, tangible or intangible, whether identifiable or contingent, wherever
located, whether or not reflected on the books and records of the Company, which
are used or useful in or primarily related to the Business, other than the
Excluded Assets (collectively, the “Assets”), which Assets are as follows:

(i)  

  all of the fixed assets and other tangible personal property, machinery,
tools, equipment, computers, management information systems (including without
limitation all software and hardware related thereto), telephone systems,
furniture, fixtures, leasehold improvements and supplies, wherever located
(collectively, the “Property”), set forth on Schedule 1.01(a)(i) hereto;


(ii)  

  all raw materials, components and other parts, work-in-process, finished goods
and all other inventory whether on hand, on order, in transit or held by others
on a consignment basis (collectively, the “Inventory”), set forth on Schedule
1.01(a)(ii) hereto;


(iii)  

  all intellectual property used exclusively in the Vending Operations,
including all (A) copyright rights (registered and unregistered), software
(including source code and object code), mask works, all of the foregoing
whether domestic or foreign, registered, unregistered and/or common law
(including, without limitation, all goodwill associated with any of the
foregoing, licenses in respect of any of the foregoing and claims for
infringement of or interference with any of the foregoing and the right to
recover past damages); (B) all tradenames, tradename rights, trademarks,
trademark applications, trademark rights, service marks, service mark rights,
tradedress, domain names, URLs, web pages, in any case, whether domestic or
foreign or registered, unregistered and/or common law, listed on Schedule
1.01(a)(iii) (including without limitation, all goodwill associated with any of
the foregoing, licenses in respect of any of the foregoing, and claims for
infringement of or interference with any of the foregoing and the right to
recover past damages); (C) the invention disclosure, the issued design patent,
pending U.S. patent applications and corresponding international and foreign
counterpart applications and issued patents listed on Schedule 1.01(a)(iii),
including any applications, continuation applications, divisional applications,
issued patents, reexaminations and reissues thereof, whether domestic or foreign
(including without limitation, all goodwill associated with any of the
foregoing, licenses in respect of any of the foregoing, and claims for
infringement of or interference with any of the foregoing and the right to
recover past damages); (D) all confidential information, trade secrets, designs,
specifications, know-how and other proprietary information and technology; and
(E) all intellectual property set forth on Schedule 1.01(a)(iii);


2

--------------------------------------------------------------------------------

(iv)  

  all contracts set forth on Schedule 1.01(a)(iv) hereto (the “Contracts”),
subject to Section 6.10;


(v)  

  all goodwill, other intangible property, and causes of action, actions, claims
and rights of any kind as against others (whether by contract or otherwise)
relating to any of the Assets (including without limitation, the Intellectual
Property), the Assumed Liabilities or the Business;


(vi)  

  all books and records (financial, accounting and other), correspondence, and
all sales, marketing, advertising, packaging and promotional materials, files,
data, software (whether written, on disk, film, tape or other media, and
including all computerized data), drawings, engineering and manufacturing data
and other technical information and data, and all other business and other
records, in each case arising under or relating to the Assets, the Assumed
Liabilities or the Business (collectively, the “Books and Records”);


(vii)  

  all permits, licenses, approvals, franchises, notices and authorizations
issued by Governmental Authorities related to the Business, if any, necessary to
operate the Business (collectively the “Permits”) and all Permits issued after
the date hereof and through the Closing Date, excluding only such Permits to the
extent not legally transferable;


(viii)  

  all prepaid expenses, refunds (other than tax and insurance refunds), security
and like deposits (other than Cure Deposits (as defined in the NBS Purchase
Agreement as in effect on the date of execution and delivery thereof, if any),
securities, instruments and other investments of the Company related to the
Business; and


(ix)  

  all rights, remedies and benefits of the Company arising under or relating to
any of the Assets, the Assumed Liabilities or the Business, including, without
limitation, rights, remedies and benefits arising out of express or implied
warranties from manufacturers or suppliers of the Property or the Inventory (or
components thereof), the other Assets or products purchased or ordered by the
Company prior to the Closing Date (and in any case, any component thereof), and
all causes and claims of action arising therefrom;


          (b) Excluded Assets. The Company is not selling, assigning or
conveying to the Purchaser, the Purchaser is not purchasing and the Assets shall
not include the Company’s (collectively, the “Excluded Assets”):

3

--------------------------------------------------------------------------------

(i)  

  cash and cash equivalents, all tax and insurance refunds and all prepaid
expenses, refunds, security and like deposits, securities, instruments and other
investments of the Company which relate to any Excluded Liabilities, and all
bank accounts;


(ii)  

  all trade accounts and other accounts receivable of the Company;


(iii)  

  the assets set forth on Schedule 1.01(b)(iii) hereof;


(iv)  

  the intellectual property contemplated to be licensed to the Purchaser after
the Closing as set forth in the License Agreement;


(v)  

  all Cure Deposits (as defined in the NBS Purchase Agreement as in effect on
the date of execution and delivery thereof), if any; and


(vi)  

  corporate minute books, stock transfer records and corporate seal.


          (c) Assumed Liabilities. Subject to the terms and conditions of this
Agreement and on the basis of the representations, warranties, covenants and
agreements herein contained, at the Closing, the Company agrees to assign to the
Purchaser and the Purchaser agrees to assume from the Company and pay when due,
perform and discharge without duplication (collectively, the “Assumed
Liabilities”):

(i)  

  liabilities or obligations under each of the Contracts but only to the extent
that such liabilities or obligations arise after the Closing Date as a result of
the ownership of the Assets or the operation of the Business by the Purchaser;
and


(ii)  

  trade payables which have arisen in the ordinary course of the Business as of
the Closing Date.


          (d) No Other Liabilities. Except as specifically provided in Section
1.01(c) hereof, the Purchaser shall not assume nor be deemed to assume and shall
have no responsibility or obligation with respect to, any liability or
obligation of, or claim against, the Company, or of any predecessor, stockholder
or other Affiliate of the Company, of any kind or nature, whether absolute,
accrued, contingent or otherwise and whether due or to become due and whether or
not asserted, and whether or not known or unknown or currently existing or
hereafter arising, and however arising (collectively, the “Excluded
Liabilities”). The Excluded Liabilities shall include, without limitation, the
following:

(i)  

any liabilities or obligations in respect of or relating to the Excluded Assets;


(ii)  

  any liabilities or obligations in respect of or relating to the Synapse
Business, including, without limitation, the liabilities or obligations which
are contemplated to be assumed by NBS Synapse Corporation (“NBS”) pursuant to
the NBS Purchase Agreement;


4

--------------------------------------------------------------------------------

(iii)  

  the Company’s professional fees and expenses for advisors, including without
limitation, advisors retained pursuant to an order of the Bankruptcy Court;


(iv)  

  all employment and change in control agreements (or such similar agreements)
and all stock option agreements and stock purchase agreements to which the
Company is a party;


(v)  

  liabilities of the Company to the Company’s employees not expressly assumed
under this Agreement;


(vi)  

  all obligations and liabilities associated with any employee benefit plan of
the Company;


(vii)  

  all Taxes;


(viii)  

  liabilities or obligations in respect of Indebtedness;


(ix)  

  liabilities and obligations, whether known or unknown, relating to any
environmental, health or safety matter (including, without limitation, any
liability or obligation arising under Laws);


(x)  

trade payables or general unsecured claims not expressly assumed under this
Agreement;


(xi)  

  any liabilities of the Company which any Person seeks to impose upon the
Purchaser by virtue of any theory of successor liability;


(xii)  

  any liabilities with respect to any action, claim, suit, arbitration, inquiry,
investigation or other proceeding of any nature (whether criminal, civil,
legislative, administrative, regulatory, prosecutorial or otherwise) by or
before any arbitrator or Governmental Authority or similar Person or body (each,
an “Action”) or other contingent liabilities of the Company, whether or not
disclosed to the Purchaser, relating to periods and occurrences ended on or
before the Closing Date, including, without limitation, any Actions or other
contingent liabilities relating to personal injury;


(xiii)  

  obligations arising under each Contract prior to the Closing Date, including,
without limitation, any Cure Amounts (subject, in the case of Cure Amounts, to
Section 6.12 of this Agreement);


(xiv)  

  any liabilities or obligations pursuant to any employment agreements or
severance agreements, plans or policies; and


(xv)  

  any other liability or obligation not expressly assumed pursuant to Section
1.01(c).


5

--------------------------------------------------------------------------------

SECTION II

THE PURCHASE PRICE

     2.01 Purchase Price. The purchase price for the Assets shall consist of an
aggregate amount for the Assets of $1,600,000 (such aggregate amount being
referred to herein as the “Purchase Price”). If, on the Closing Date, the amount
of Obligations (as defined in the DIP Facility) outstanding under the DIP
Facility is in excess of $1,600,000, the Purchase Price shall be paid at the
Closing to the Company by the Purchaser’s forgiveness of $1,600,000 of the
Obligations then outstanding under the DIP Facility. If, on the Closing Date,
the amount of Obligations outstanding under the DIP Facility is less than
$1,600,000, then the Purchase Price shall be paid at the Closing by Purchaser to
the Company first, by the Purchaser’s forgiveness of the Obligations then
outstanding under the DIP Facility and second, by a payment in cash in an amount
which equals $1,600,000 less the Obligations outstanding under the DIP Facility
as of the Closing. The cash portion of the Purchase Price, if any, shall be paid
by Purchaser by wire transfer of immediately available funds to any account
designated in writing by Seller at least three (3) Business Days prior to the
Closing Date.

     2.02 Allocation of Purchase Price. Promptly after the Closing, the parties
shall prepare an allocation of the Purchase Price among the Assets. The parties
hereto agree that the allocation of the Purchase Price is intended to comply
with Section 1060 of the Code. The parties shall cooperate to comply with all
substantive and procedural requirements of Section 1060 of the Code and any
regulations thereunder, and the allocation shall be adjusted and/or supplemented
if, and to the extent, necessary to comply with the requirements of Section 1060
of the Code. Neither of the Purchaser nor the Company will take, nor permit any
affiliated person to take, for federal, state or local income tax purposes, any
position inconsistent with the allocation agreed to by the parties, or, if
applicable, such adjusted or supplemental allocation. Each of the Company and
the Purchaser agree that they shall attach to their tax returns for the tax year
in which the Closing shall occur an information statement on Form 8594, which
shall be completed in accordance with the allocation agreed to by the parties,
and shall cooperate with each other in preparing and filing any supplements to
such form as may be required under Section 1060 of the Code.

     2.03 Prorations. The Purchaser and the Company agree to make prorations (to
the extent practicable as of the Closing) in respect of accrued ordinary course
operating expenses of the Business, in each case, incurred in the ordinary
course of business and all current accrued ordinary course operating items
customarily prorated in connection with the sale of assets similar to the
Assets, including without limitation, if applicable, personal property taxes,
lease payments and power and utility charges. In the event that at any time
following the Closing, the Purchaser or the Company shall present to the other
evidence of any error in the proration calculation or any evidence of a
proration or other transition item that was not calculable or transitionable at
Closing, an appropriate payment shall be made from either the Company or the
Purchaser to the other, as the case may be. Neither party shall be entitled to a
post-Closing adjustment with respect to a proration unless the amount of such
adjustment is in excess of $5,000.

6

--------------------------------------------------------------------------------

SECTION III

REPRESENTATIONS AND
WARRANTIES OF THE COMPANY

     The Company hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date, that:

     3.01 Organization. The Company is duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Company has full
power, authority and legal right and all necessary approvals, permits, licenses
and authorizations to own its properties, to conduct its businesses and to enter
into and, subject to the entry of the Sale Order by the Bankruptcy Court,
consummate the transactions contemplated under this Agreement and under each
other instrument and document required to be executed and delivered by the
Company pursuant hereto.

     3.02 Authority. The execution and delivery by the Company of this Agreement
and of each other instrument or document required to be executed and delivered
by the Company pursuant hereto, the performance of its covenants and agreements
hereunder and thereunder and the consummation by the Company of the transactions
contemplated hereby and thereby have, subject to the entry of the Sale Order by
the Bankruptcy Court, been duly authorized by all necessary corporate and other
action. This Agreement and each other instrument or document required to be
executed and delivered by the Company pursuant hereto, constitute a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
relating to or affecting creditors generally and by general equity principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

     3.03 Approvals. Except as set forth on Schedule 3.03 hereto and except for
the Sale Order, no consents, approvals or authorizations of, or filings with,
any Governmental Authority or any other person or entity are required in
connection with the execution and delivery of this Agreement or any other
instrument or document required to be executed and delivered by the Company
pursuant hereto, or the consummation of the transactions contemplated hereby or
thereby.

     3.04 SEC Filings.

          (a) The Company has filed all forms, reports and documents required to
be filed by the Company with the SEC, and has made available to the Purchaser
such forms, reports and documents in the form filed with the SEC (together with
such required forms, reports and documents that the Company may file subsequent
to the date hereof, the “Company SEC Reports”). As of their respective dates,
the Company SEC Reports (i) were prepared in accordance with the requirements of
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Company SEC Reports and the then applicable
accounting standards, and (ii) did not at the time they were filed (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), and any Company SEC Reports filed subsequent to the
date of this Agreement will not, contain any untrue statement or a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except to the extent corrected prior to
the date of this Agreement by a subsequently filed Company SEC Report.

7

--------------------------------------------------------------------------------

          (b) Each of (i) the audited consolidated balance sheets of the Company
as of June 30, 2003 and June 30, 2002 and included in the Company’s Annual
Report on Form 10-KSB for the fiscal year ended June 30, 2003, and the related
audited statements of income and cash flows for the years then ended and
included in such Annual Report and (ii) the unaudited consolidated balance sheet
of the Company as of December 31, 2003 and included in the Company’s Quarterly
Report on Form 10-QSB for the quarterly period then ended, and the related
unaudited statements of operations and cash flows for the fiscal period then
ended and included in such Quarterly Report, were prepared from, and in
accordance with, the Company’s books and records and are in accordance with U.S.
generally accepted accounting principles (commonly known as GAAP) consistently
applied, and present fairly in all material respects the financial position,
results of operations and cash flows of the Company as of the dates and for the
periods indicated subject, in the case of unaudited statements, to notes and
normal year end audit adjustments that are not material in amount or effect.
Such financial statements as are audited have been audited by the Company’s
independent accountants whose reports thereon are included with such financial
statements.

     3.05 Absence of Certain Changes. Except as set forth on Schedule 3.05
hereto, since December 31, 2003, the Company has conducted the Business only in
the ordinary course and in a manner consistent with past practice, and there has
not occurred:

          (a) any damage, destruction or loss (whether or not covered by
insurance) with respect to any Assets that is material to the Business;

          (b) any material change by the Company in its accounting methods,
principles or practices;

          (c) any transfer, lease or other disposition of any of the Company’s
assets or properties that are material to the operation of the Business, except
for fair consideration in the ordinary course of business consistent with past
practice, that would have been included as Assets hereunder if such assets or
properties were still owned, leased or otherwise in the Company’s possession as
of the Closing Date; and

          (d) any increase in the compensation payable or to become payable to
any officer or employee of the Company except for increases in salaries or wages
in the ordinary course of business and in a manner consistent with past
practice, or any material increase in the benefits under, or the establishment
of, any employee benefit plan,

and the Company has not agreed to, and does not intend, to take any action
contemplated by the foregoing clauses (a) through (d) of this Section 3.05.

8

--------------------------------------------------------------------------------

     3.06 Title to Assets. Except as set forth on Schedule 3.06 hereto, the
Company has good, marketable and valid title to each and all of the Assets, in
each case free and clear of all Encumbrances, except for Permitted Liens.

     3.07 Intellectual Property. Set forth on Schedule 3.07 hereto, and on
Schedule A to the License Agreement, is a complete and accurate list of the
Company’s registered patents and pending patent applications, registered and
common law trademarks and pending trademark applications, service marks,
tradenames, copyrights, domain names, URLs and web pages, and other similar
rights and applications therefor, and all contracts, agreements and other rights
with respect to each of the foregoing, in any case whether domestic or foreign
used or useful in the Business (collectively, together with any other
intellectual property rights used or useful in the Business, and all of the
other Assets referred to in Section 1.01(a)(iii) hereof, the “Intellectual
Property”). The Company has not licensed its rights in any Intellectual
Property, current or planned products, designs or services to any other Person.
The Company owns all unencumbered right, title and interest in and to all the
Intellectual Property free and clear of all Encumbrances (except for Permitted
Liens). Schedule 3.07 hereto completely and accurately sets forth which of the
Intellectual Property is duly, validly and properly registered with or issued
by, as applicable, the U.S. Patent and Trademark Office, the Registrar of
Copyrights and applicable foreign Governmental Authorities in foreign
jurisdictions. All of such Intellectual Property registrations are valid and
subsisting, all pending applications for such Intellectual Property are live and
all maintenance, renewal and other fees relating to such registrations or
applications are current, in each case, in all material respects. There are no
material claims, demands or proceedings instituted or pending or, to the
Knowledge of the Company, threatened by any Person contesting or challenging the
right of the Company to use any Intellectual Property which, if adversely
determined, would be materially adverse to the Business or the Assets. To the
Knowledge of the Company, there are no patents, trademarks, trade names,
copyrights, or trade secrets owned by a Person other than the Company which the
Company is using without license to do so. The Company owns or has the right to
use all Intellectual Property necessary or desirable to operate the Business.
Each item of Intellectual Property used by the Company in the operation of the
Business immediately prior to the Closing will be owned or available for use by
Purchaser on identical terms and conditions immediately subsequent to the
Closing. Except as identified on Schedule 3.07, to the Knowledge of the Company,
the Company has not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any other Person’s intellectual property.
Except as identified on Schedule 3.07, the Company has never received any notice
alleging any interference, infringement, misappropriation, violation or conflict
with another Person’s intellectual property rights (including any claim that a
the Company must license or refrain from using any other Person’s intellectual
property). Except as identified on Schedule 3.07, to the Knowledge of the
Company, no other Person has any Intellectual Property that interferes or would
be likely to interfere with the Purchaser’s use of any of its Intellectual
Property. Except as set forth on Schedule 3.07, to the Knowledge of the Company,
the Purchaser will not interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any intellectual property rights of any other
Person as a result of the continued operation of the Business as currently
conducted. To the Knowledge of the Company, no other Person has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with the
Intellectual Property. Except as set forth on Schedule 3.07, all former and
current employees of the Company have executed written contracts with the
Company that assign to the Company all rights to any inventions, improvements,
discoveries, or information relating to the Business. No employee of the Company
has entered into any contract that restricts or limits in any way the scope or
type of work in which the employee may be engaged or requires the employee to
transfer, assign, or disclose information concerning his work or her work to any
person other than the Company. To the Knowledge of the Company, no new products,
inventions, procedures, or methods of manufacturing or processing have been
developed by any competitors or other Persons which reasonably could be expected
to supersede or make obsolete any actual or planned product or process used in
the operation of the Business.

9

--------------------------------------------------------------------------------

     3.08 Litigation. Except as set forth on Schedule 3.08, (a) there is not now
any litigation, suit, arbitration, proceeding or action of any kind pending or,
to the Knowledge of the Company, proposed or threatened, or, to the Knowledge of
the Company, any governmental investigation, against or relating to the Company
that, if adversely determined, would reasonably be expected to materially and
adversely affect the Business or the Assets; and (b) there are no actions, suits
or proceedings pending or, to the Knowledge of the Company, proposed or
threatened, against the Company by any Person which would prevent or materially
impair the ability of the Company to consummate the transactions contemplated by
this Agreement or which question or affect the legality or validity of the
transactions contemplated by this Agreement.

     3.09 Material Contracts. Schedule 3.09 sets forth each agreement, contract,
arrangement, lease, license, understanding, commitment or instrument to which
the Company or any affiliate thereof is a party or is bound which is material to
the Business (the “Material Contracts”). Each of the Material Contracts is
valid, binding and in full force and effect, enforceable by the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditors generally and by general equity principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
and there have not been any cancellations or, to the Knowledge of the Company,
threatened cancellations of any such Material Contract, nor any pending or, to
the Knowledge of the Company, threatened material disputes thereunder. The
Company has performed in all material respects any obligations required to be
performed by it to date under such Material Contracts and is not (with or
without the lapse of time or the giving of notice, or both) in material breach
or default thereunder, and, to the Knowledge of the Company, no other party to
any of the Material Contracts is (with or without the lapse of time or the
giving of notice, or both) in material breach or default thereunder. The Company
has provided or made available to the Purchaser true and complete copies of each
Material Contract (including all amendments thereto).

     3.10 No Violation of Law. The Business and the Assets do not violate or
conflict in any material respect with any Law that is material to the operation
thereof. To the Knowledge of the Company, the Business and the Assets are not
currently the subject of an inspection, investigation or inquiry regarding
violations or alleged violations of any Law by any federal, state, provincial,
local or other governmental agency.

     3.11 Brokers. Neither the Company nor any of its affiliates has authorized
any Person to act as broker, finder, banker, consultant, intermediary or in any
other similar capacity which would entitle such Person to any investment
banking, brokerage, finder’s or similar fee in connection with the transactions
contemplated by this Agreement, except where any fee or payment due such persons
would be solely the obligation of the Company or its affiliates.

10

--------------------------------------------------------------------------------

     3.12 [Intentionally Omitted]

     3.13 Insurance. Schedule 3.13 sets forth a true, complete and correct
description of all material insurance maintained by the Company as of the date
hereof. As of the date hereof, such insurance is in full force and effect and
all premiums that have become due and payable have been duly paid. The Company
maintains insurance in such amounts and covering such risks and liabilities as
are in accordance with normal industry practice.

     3.14 [Intentionally Omitted]

     3.15 [Intentionally Omitted]

     3.16 [Intentionally Omitted]

     3.17 “As Is” Transaction. The Purchaser hereby acknowledges and agrees
that, except as otherwise expressly provided in this Agreement, the Company
makes no representations or warranties whatsoever, express or implied, with
respect to any matter relating to the Business or the Assets including, without
limitation, income to be derived or expenses to be incurred in connection with
the Assets, the physical condition of any personal property comprising a part of
the Assets, or which is the subject of any Contract, the environmental condition
or other matter relating to the physical condition of any real property or
improvements which are the subject of any assigned lease to be assumed by the
Purchaser at the Closing, the zoning of any such real property or improvements,
the value or transferability of the Assets (or any portion thereof), the terms,
amount, validity or enforceability of any Assumed Liabilities, the
merchantability or fitness of the Assets (or any portion thereof for any
particular purpose, or any other matter or thing relating to the Business or the
Assets or any portion thereof). Without in any way limiting the foregoing, the
Company hereby disclaims any warranty (express or implied) of merchantability or
fitness for any particular purpose as to any portion of the Assets. The
Purchaser further acknowledges that the Purchaser has conducted an independent
inspection and investigation of the physical condition of the Assets, and all
such other matters relating to or affecting the Assets as the Purchaser deemed
necessary or appropriate and that in proceeding with its acquisition of the
Assets, the Purchaser is doing so based solely upon such independent inspections
and investigations, but subject to the satisfaction or waiver of the closing
conditions specified herein. Accordingly, if the Closing occurs, the Purchaser
will accept the Assets at the Closing “AS IS,” “WHERE IS,” and “WITH ALL
FAULTS.”

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     The Purchaser hereby represents and warrants to the Company, as of the date
hereof and as of the date of the Closing, that:

11

--------------------------------------------------------------------------------

     4.01 Organization. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority to purchase the Assets.

     4.02 Authority. The execution and delivery of this Agreement by the
Purchaser, the performance by the Purchaser of its covenants and agreements
hereunder and the consummation by the Purchaser of the transactions contemplated
hereby have been duly authorized by all necessary corporate action required to
be taken by the Purchaser, and this Agreement constitutes a valid and legally
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditors generally and by general equity principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

     4.03 No Legal Bar; Conflicts. Neither the execution and delivery of this
Agreement by the Purchaser, nor the consummation of the transactions
contemplated hereby by the Purchaser, violates any provision of the certificate
of formation or limited liability company agreement of the Purchaser, or any
statute, ordinance, regulation, order, judgment or decree of any Governmental
Authority, or conflicts with or will result in any breach of any of the terms of
or constitute a default under or result in the termination of or the creation of
any Encumbrance pursuant to the terms of or otherwise affect the continuation,
validity or effectiveness of any contract or agreement to which the Purchaser is
a party or by which the Purchaser or any of their respective assets is bound.
Except for the Sale Order, no consents, approvals or authorizations of, or
filings with, any Governmental Authority or any other person or entity are
required in connection with the execution and delivery of this Agreement by the
Purchaser or any other instrument or document required to be executed and
delivered by the Purchaser pursuant hereto, or the consummation by the Purchaser
of the transactions contemplated hereby or thereby.

     4.04 [Intentionally Omitted]

     4.05 Brokers. Neither the Purchaser nor any of its affiliates has
authorized any Person to act as broker, finder, banker, consultant, intermediary
or in any other similar capacity which would entitle such Person to any
investment banking, brokerage, finder’s or similar fee in connection with the
transactions contemplated by this Agreement, except where any fee or payment due
such persons would be solely the obligation of the Purchaser or its affiliates.

SECTION V

[Intentionally Omitted]

12

--------------------------------------------------------------------------------

SECTION VI

COVENANTS OF
THE COMPANY AND THE PURCHASER

     6.01 Further Assurances. Subject to the terms and conditions of this
Agreement, prior to and after the Closing, the Purchaser and the Company shall
use their respective commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things reasonably
necessary or desirable, including under applicable laws and regulations, to
consummate and otherwise give effect to the transactions contemplated by this
Agreement.

     6.02 Correspondence, Funds, etc.

          (a) The Company covenants and agrees that, subsequent to the Closing,
the Company shall use commercially reasonable efforts to deliver to the
Purchaser, promptly after the receipt thereof and in the form received, any and
all Assets and copies of all inquiries, correspondence and other items and
materials received by the Company from any person or entity relating to the
operation of the Business from and after Closing or to any of the Assets.
Without limiting the generality of the foregoing, subsequent to the Closing, the
Company covenants and agrees to mail on a daily basis any funds and any checks,
notes, drafts and other instruments for the payment of money, duly endorsed to
the Purchaser, received by the Company, comprising payment of any accounts,
notes, or other amounts owed to the Purchaser, or otherwise constituting part of
the Assets. The Purchaser shall have and is hereby granted the right to receive,
endorse, assign and/or deliver in the name of the Purchaser or the Company any
and all checks, drafts and other instruments comprising payment of any accounts,
notes, or other amounts owed to the Purchaser, or otherwise constituting part of
the Assets, and the Company hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. The Company hereby constitutes the
Purchaser as the Company’s attorney with power (i) to endorse the Company’s name
upon any notes, acceptances, checks, drafts, money orders or other evidences of
payment; (ii) to sign the Company’s name on any invoice relating to the Assets;
(iii) to demand payment; (iv) to enforce payment by legal proceedings or
otherwise; (v) to exercise all of the Company’s rights and remedies with respect
to collection; and (vi) to settle, adjust, compromise, extend or renew any
claims relating to the Assets or the Business from and after Closing or any
legal proceedings relating thereto. The Purchaser shall notify the Company of
any actions taken by the Purchaser under the foregoing authority granted to
Purchaser. All acts of said attorney or designee are hereby ratified and
approved, and said attorney shall not be liable for any acts of omission or
commission nor for any error of judgment or mistake of fact or of law, unless
done maliciously or with gross (not mere) negligence.

          (b) The Purchaser covenants and agrees that, subsequent to the
Closing, the Purchaser shall use commercially reasonable efforts to deliver to
the Company, promptly after the receipt thereof and in the form received, copies
of all inquiries, correspondence and other items and materials received by the
Purchaser from any person or entity relating to the Excluded Assets. Without
limiting the generality of the foregoing, subsequent to the Closing, the
Purchaser covenants and agrees to mail as promptly as practicable any funds and
any checks, notes, drafts and other instruments for the payment of money, duly
endorsed to the Company, received by the Purchaser, comprising payment of any
accounts, notes, or other amounts owed to the Company, or otherwise constituting
part of the Excluded Assets.

13

--------------------------------------------------------------------------------

     6.03 Employees. (a) It is the present intention of the Purchaser that, as
of the Closing Date, the Purchaser shall offer employment to the employees of
the Company listed on Schedule 6.03 hereto (all such employees offered
employment by the Purchaser, the “Employees”), on terms and conditions, on the
whole, which are comparable to those of the Company in effect on the date
hereof, and as of the Closing Date, the Company shall terminate all of the
Employees. Until the Closing Date, the Company shall not alter or change the
terms and conditions of employment of any Employee without the prior written
consent of the Purchaser. Nothing herein shall be deemed either to affect or to
limit in any way after the Closing the management prerogatives of the Purchaser
with respect to the Employees who accept such offer of employment (including,
without limitation, the right of the Purchaser to modify compensation or the
right of the Purchaser to terminate the employment of any Employee), or to
create or to grant to such Employees any third-party beneficiary rights or
claims or causes of action of any kind or nature against the Purchaser or its
Affiliates. For a period of two (2) years after the Closing Date, the Company
shall not hire, solicit, contract with or otherwise engage in any business,
directly or indirectly, with any Employee. The Company shall indemnify and hold
harmless each of the Purchaser Indemnified Parties from and against all Damages
sustained or incurred by any such person or entity in connection with or by
reason of any claim or cause of action by any employee of the Company who does
not accept employment with the Purchaser if such claim or cause of action arises
out of or relates to the transactions contemplated herein.

          (b) Pursuant to Treasury Reg. § 31.3121(a)(1)-1(b), for purposes of
FICA tax withholding, the Purchaser shall treat all wages (within the meaning of
Section 3121(a) of the Code) paid by the Company in 2004 to each Employee
employed by the Purchaser immediately after the Closing Date as paid by the
Purchaser. Pursuant to Section 5 of Rev. Proc. 96-60, 1996-2 C.B. 399, the
Purchaser and the Company agree that the Form W-2 (Employee’s Wage and Tax
Statement) furnished by the Purchaser to each Employee employed by the Purchaser
immediately after the Closing shall include wages and other compensation paid,
and taxes withheld, during 2004 by each of the Company and the Purchaser. At or
prior to the Closing, the Company shall transfer to the Purchaser a current Form
W-4 (Employee’s Withholding Allowance Certificate) for each Employee employed by
the Purchaser immediately after the Closing. The Company and the Purchaser agree
to include a statement (with the relevant information described in Section 5 of
Rev. Proc. 96-60) with their respective Forms 941 (Employer’s Quarterly Tax
Return) for the calendar quarter during which the Closing occurs, apprising the
Internal Revenue Service of the foregoing arrangements.

          (c) The Company shall disburse from and through its bank accounts, (i)
prior to the Closing Date, all payroll-related amounts payable to all Employees
or other employees of the Business (the “Vending Employees”) and all other
applicable payees with respect to all payroll periods ending before the Closing
Date (“Pre-Closing Payroll Periods”) and (ii) on the Closing Date, all
payroll-related amounts payable to all Vending Employees and all other
applicable payees with respect to all payroll periods ending on the Closing Date
and with respect to each period commencing on the first day after the end of
each Pre-Closing Payroll Period and ending as of the Closing Date
(notwithstanding that the applicable payroll period ends after the Closing
Date), in each case, including without limitation, all wages, all federal, state
and local payroll taxes, and any and all other payments (including any employee
benefit plan premiums, deductions or contributions) as to which amounts are
withheld from wages for such periods; provided, however, with respect to payees
other than the Vending Employees, the Company shall pay such payroll-related
amounts after the Closing Date on or prior to their due dates to the extent such
amounts are not due on or prior to the Closing Date.

14

--------------------------------------------------------------------------------

     6.04 Transfer Taxes. The Company shall use commercially reasonable efforts
to obtain Bankruptcy Court approval that, in accordance with Section 1146(c) of
the Bankruptcy Code, the making or delivery of any instrument of transfer under
the transactions contemplated by this Agreement shall not be taxed under any law
imposing any transfer Tax, sales Tax, real estate Tax, stamp Tax or similar Tax
(collectively, “Transfer Taxes”). If the Bankruptcy Court grants such approval,
the instruments transferring the Assets to the Purchaser shall contain the
following endorsement:

 

“Because this [instrument] has been authorized pursuant to Order of the United
States Bankruptcy Court for the Southern District of New York, relating to a
plan of reorganization of the Grantor, it is exempt from transfer taxes, stamp
taxes or similar taxes pursuant to 11 U.S.C. § 1146(c), and any officer
receiving this [instrument] is hereby authorized and directed to permit the
transfer contemplated by this [instrument] without the payment of any stamp tax,
transfer tax or similar tax.”


     In the event that any Transfer Taxes shall be payable in connection with
the transactions contemplated by this Agreement, such Transfer Taxes shall be
paid one-half by the Company and one-half by the Purchaser. Any amounts to be
paid by the Company pursuant to the preceding sentence shall be paid, to the
extent available, out of amounts drawn by the Company under the DIP Facility. In
no event shall any party to this Agreement be responsible for the income taxes
of any other party that arise as a consequence of the transactions consummated
hereunder.

     6.05 Notification of Certain Matters. Each party shall give prompt notice
to the other of (i) the occurrence or nonoccurrence of any event the occurrence
or nonoccurrence of which would be likely to cause any representation or
warranty made by such party contained in this Agreement to be materially untrue
or inaccurate, and (ii) any failure of any party to comply with or satisfy in
any material respect any covenant, condition or agreement to be complied with or
satisfied by it hereunder.

     6.06 [Intentionally Omitted]

     6.07 Bankruptcy Matters. The Company shall file the Bankruptcy Case with
the Bankruptcy Court on or before the date that is five (5) days after the date
of this Agreement. On or before the date that is five (5) days after the
Petition Date, the Company shall file with the Bankruptcy Court applications
for, and shall use its best efforts to obtain the following orders, in form and
substance acceptable to the Purchaser in its sole discretion:

          (a) Bidding Procedures Order. An order (the “Bidding Procedures
Order”) that, among other things:

15

--------------------------------------------------------------------------------

(i)  

  fixes the time, date and location of the hearing to approve the consummation
of the transactions contemplated by this Agreement (the “Sale Hearing”);


(ii)  

  establishes that the Sale Hearing shall not be later than 50 days after the
Petition Date;


(iii)  

  fixes the time and date of an auction, to be held not more than three (3)
Business Days prior to the Sale Hearing at the offices of Mintz Levin Cohn
Ferris Glovsky and Popeo P.C., located at 666 Third Avenue, New York, New York
10017, or at such other location as the Bankruptcy Court may direct, for
consideration of Qualified Bids (as hereinafter defined) and the selection of
one Qualified Bid as the highest or otherwise best bid (the “Auction”);


(iv)  

  approves the Break-Up Fee set forth in Section 7.05;


(v)  

  provides that the Company shall not entertain or accept any bid (which may
consist of a bid made by two or more parties in an organized group) unless such
bid is: (A) filed with the Bankruptcy Court with a copy received by the
Purchaser at least three (3) Business Days prior to the date scheduled for the
commencement of the Auction; (B) accompanied by a cash deposit at least equal to
$250,000 and by a duly executed asset acquisition agreement that is
substantially similar to this Agreement and marked to reflect variations
thereto, provided that the proposed purchase price shall be an amount in cash of
at least the sum of (i) the amount of Indebtedness outstanding under the DIP
Facility as of the date of the Auction together with any interest and other
costs and expenses of the Company thereunder, plus (ii) the amount of the
Break-Up Fee, plus (iii) $50,000 (collectively, the “Minimum Overbid”); without
limiting the generality of the foregoing, such bid shall be for substantially
all of the Assets and the Assumed Liabilities and shall not include any due
diligence or financing contingency; (C) made by a bidder (which may consist of
two or more parties in an organized group) that demonstrates that it is
financially able to consummate the transaction contemplated by such bid; (D)
made by a bidder (which may consist of two or more parties in an organized
group) that agrees that if its bid is chosen as the highest or otherwise best
bid at the Auction that it shall immediately (i) repay the Purchaser, by
certified check drawn on a domestic bank or wire transfer of immediately
available funds, the full amount of any Obligations (as that term is defined in
the DIP Facility) owed to the Purchaser under the DIP Facility and (ii) assume
all of the rights and obligations of the Purchaser under the DIP Facility (and
the Company shall simultaneously grant a full release to the Purchaser with
respect to the DIP Facility); (E) made by a bidder (which may consist of two or
more parties in an organized group) that accepts and agrees to enter into the
Sublease Agreement, the Services Agreement and the License Agreement, including
the service fees and the credit against such fees contained in the Services
Agreement on terms substantially similar to the terms of the Sublease Agreement,
the Services Agreement and the License Agreement, respectively; and (F)
expressly made subject to the Company’s obligations to pay the Break-Up Fee
pursuant to the terms of this Agreement, (a bid which meets the foregoing
requirements is referred to herein as a “Qualified Bid”);


16

--------------------------------------------------------------------------------

(vi)  

  provides that if the Company receives a Qualified Bid, it will conduct the
Auction not more than three (3) Business Days prior to the date of the Sale
Hearing and such Auction shall be conducted as follows: (A) all bids shall be
made and received in one room, on an open basis, and all other bidders shall be
entitled to be present for all bidding with the understanding that the true
identity of each bidder shall be fully disclosed to all other bidders and that
all material terms of each bid will be fully disclosed to all other bidders
throughout the entire Auction; (B) the opening bid at the Auction shall not be
less than the Minimum Overbid; (C) all offers subsequent to the opening bid at
the Auction must exceed the prior offer by not less than $50,000; (D) with
respect to any such further overbid submitted by the Purchaser, the
consideration offered by the Purchaser shall be deemed to include the full
amount of the Break-Up Fee potentially payable to the Purchaser; (E) bidding at
the Auction will continue until such time as the highest or best offer is
determined; and (F) upon conclusion of the Auction, the Company shall determine
(after consultation with the creditors’ committee appointed in the Company’s
Bankruptcy Case) the highest or otherwise best bid, and submit such bid for
approval by the Bankruptcy Court;


(vii)  

  provides that if the Company does not receive any Qualified Bids, the Company
will report the same to the Bankruptcy Court and will proceed with the Sale
Hearing and no Auction shall be held;


(viii)  

  provides that if the Company shall receive a Qualified Bid from a person other
than the Purchaser that is determined to be the highest or best offer in
accordance with Section 6.07(a)(vi) hereof (a “Competing Bid”) and if the
Company accepts such Competing Bid, the Purchaser may terminate this Agreement
in accordance with the terms hereof; and


(ix)  

  grants the Purchaser a super-priority administrative expense claim for the
Break-Up Fee, subject to the terms and conditions, if any, set forth in the
Credit Facility.


The Company shall use its best efforts to obtain entry of the Bidding Procedures
Order by a date that is no later than twenty five (25) days after the Petition
Date.

          (b) Sale Order. An order (the “Sale Order”) of the Bankruptcy Court,
in substantially the form attached hereto as Exhibit G, granting, among other
things, (i) that such sale shall be, pursuant to Sections 105, 363(b) and 363(f)
of the Bankruptcy Code, free and clear of all Encumbrances other than Assumed
Liabilities and Permitted Liens; (ii) that all agreements, contracts, and
leasehold interests required to be assumed by the Company and assigned (subject
to applicable bankruptcy law) to the Purchaser are so assumed and assigned free
and clear of all Encumbrances other than Assumed Liabilities and Permitted Liens
pursuant to Section 365 of the Bankruptcy Code; (iii) that the Purchaser is
deemed to have purchased the Assets in good faith pursuant to Section 363(m) of
the Bankruptcy Code; (iv) that the Company is authorized and directed to
execute, upon request by the Purchaser, one or more assignments in form,
substance, and number reasonably acceptable to the Purchaser, evidencing the
conveyance of the Assets to the Purchaser; and (v) that the Bankruptcy Court
shall retain jurisdiction with respect to any matters relating to such order or
the transactions contemplated by this Agreement. The Company shall use its best
efforts to cause the Sale Order to be entered by the Bankruptcy Court by a date
that is no later than fifty (50) days after the Petition Date.

17

--------------------------------------------------------------------------------

The Company shall promptly deliver to the Purchaser copies of all orders of the
Bankruptcy Court pertaining to the transactions contemplated in this Agreement.

     6.08 Conduct of the Business. Except as contemplated by this Agreement or
with the written consent of the Purchaser, the Company covenants and agrees
that, between the date hereof and the Closing Date, the Company shall use
commercially reasonable efforts to operate the Business in the ordinary course
in a manner consistent with past practice, and shall confer on a regular and
frequent basis with the Purchaser and its representatives to report on
operational matters and the general status of ongoing operations.
Notwithstanding the generality of the foregoing, the Company shall, between the
date hereof and the Closing Date, use commercially reasonable efforts to (a)
conduct the Business in compliance with all applicable Laws, (b) use
commercially reasonable efforts to preserve the Business’s relationships with
the current customers, suppliers and others having business dealings with the
Business, (c) maintain the physical assets, properties and facilities of the
Business in their current working order, condition and repair as of the date
hereof, ordinary wear and tear excepted, (d) not take any action, or omit to
take any action, the intent of which is to cause the termination of the Vending
Employees, (e) perform in all material respects the obligations required to be
performed by the Company under the Contracts, other than to cure pre-petition
monetary defaults, (f) maintain the books and records of the Business on a basis
consistent with prior practice, (g) bill for products sold or services rendered
and pay accounts payable in connection with the Business consistent with past
practice, (h) maintain all insurance policies set forth on Schedule 3.13 hereto,
or suitable replacements therefor, in full force and effect through the close of
business on the Closing Date, (i) provide the Purchaser with updated monthly
financial information concerning the Business, as reasonably requested by the
Purchaser, (j) not take any action that would cause Section 3.05 hereof to be
inaccurate in any material respect, and (k) grant the Purchaser reasonable
access to its customers, distributors and suppliers and cooperate with the
Purchaser in communicating with such Persons.

     6.09 Access to Information.

          (a) From the date hereof until the Closing, the Company shall permit
the Purchaser and its representatives to have reasonable access upon reasonable
notice, during normal business hours, to the offices of the Company, the
employees of the Business and to such records, contracts and documents relating
to the Business and the Assets as the Purchaser or its representatives shall
reasonably request in connection with the transactions contemplated hereby.

18

--------------------------------------------------------------------------------

          (b) After the Closing Date, the Purchaser shall permit the Company and
its representatives to have reasonable access, during normal business hours,
following reasonable advance notice and at the Company’s sole expense, to the
Books and Records as is reasonably necessary for (i) the preparation and filing
of tax returns and other reports and documents required to be filed by the
Company pursuant to applicable law or regulation, (ii) administering benefit or
pension plans of the Company that cover any employee or former employee of the
Business, (iii) pursuing insurance or other recoveries for any loss or (iv) the
prosecution, defense or conduct of any litigation or investigative proceeding,
including without limitation any causes of action under Chapter 5 of the
Bankruptcy Code, other than any litigation instituted by the Company or any of
its Affiliates against the Purchaser. Any request by the Company and its
representatives for access that, in the Purchaser’s discretion, would
unreasonably interfere with the ordinary course operation of the Business after
the Closing would not be reasonable for the purposes of this paragraph.

     6.10 Amendment to List of Contracts. Notwithstanding anything herein to the
contrary, at any time prior to the date that is five (5) days prior to the
Auction, (a) the Purchaser shall be entitled in its sole discretion to remove
any executory contracts or unexpired leases from the list of Contracts by
providing written notice thereof to the Company and any contracts or unexpired
leases so removed shall not constitute Assets at Closing and (b) the Purchaser
shall be entitled in its sole discretion to request the Company to add to the
list of Contracts any executory contracts or unexpired leases of the Business
(other than executory contracts or unexpired leases as set forth on Schedule
1.01(b)(iii)) by providing written notice thereof to the Company, and any
contracts or unexpired leases so added shall constitute Assets; provided that
the Purchaser shall not be entitled to add to the list of Contracts any
executory contracts or unexpired leases of the Company that the Company has
previously rejected by order of the Bankruptcy Court. The Company shall give
written notice to the Purchaser prior to the submission of any motion in its
Bankruptcy Case to reject any executory contracts or unexpired leases; provided,
that in no event shall the Company seek to reject any executory contract or
unexpired lease associated with the Business prior to the Auction and provided,
further, that the Company shall not seek to reject any executory contract or
unexpired lease which is a Contract. Promptly, but, in any event, within five
(5) days from the date hereof, the Company shall provide the Purchaser with a
written schedule containing the Company’s best estimate of the Cure Amounts for
each executory contract or unexpired lease to which it is bound.

     6.11 Notice of Alternate Transactions. If at any time prior to the Auction,
the Company or any Affiliate of the Company receives from any Person (other than
the Purchaser) any Alternative Offer, or engages in any negotiations with
respect to any Alternative Offer, the Company shall promptly advise the
Purchaser of the terms of such Alternative Offer or of such negotiations,
deliver a copy of such Alternative Offer (and all related information received
by the Company) and promptly advise such Person of its obligations hereunder.

     6.12 Cure Amounts. The Company shall pay any monetary liabilities that must
be paid or otherwise satisfied to cure all of the Company’s monetary defaults
under the Contracts at the time of the assumption thereof and assignment to the
Purchaser (a “Cure Amount”). Purchaser acknowledges and agrees that the Company
shall pay any Cure Amounts with funds drawn by the Company under the DIP
Facility, to the extent available.

19

--------------------------------------------------------------------------------

SECTION VII

CLOSING

     7.01 Time and Place of Closing. Subject to the terms and conditions hereof,
the closing of the purchase and sale of the Assets as set forth herein (the
“Closing”) shall be held at 10:00 a.m. at the offices of Mintz Levin Cohn Ferris
Glovsky and Popeo P.C., located at 666 Third Avenue, New York, New York 10017
within five (5) Business Days after the satisfaction or waiver of all conditions
precedent set forth in Sections VIII and IX hereof or such other time, date and
place as the parties shall mutually agree (such date upon which the Closing
occurs is herein referred to as the “Closing Date”).

     7.02 Deliveries at Closing.

          (a) Deliveries by Purchaser. At the Closing, the Purchaser shall
deliver to the Company the following:

(i)  

  a release of the then outstanding indebtedness under the DIP Facility;


(ii)  

  the Assignment and Assumption Agreement, in the form attached hereto as
Exhibit A (the “Assignment and Assumption Agreement”), executed by the
Purchaser; and


(iii)  

  such other documents as the Company’s counsel may reasonably request that are
customary for a transaction of this nature and necessary to evidence or
consummate the transactions contemplated by this Agreement.


          (b) Deliveries by the Company. At the Closing, the Company shall
deliver to the Purchaser the following:

(i)  

  the Bill of Sale, in the form attached hereto as Exhibit B, executed by the
Company;


(ii)  

  the Assignment and Assumption Agreement, executed by the Company;


(iii)  

  the Patent Assignment, in the form attached hereto as Exhibit C, executed by
the Company; and


(iv)  

  such other documents as Purchaser’s counsel may reasonably request that are
customary for a transaction of this nature and necessary to evidence or
consummate the transactions contemplated by this Agreement.


     7.03 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:

20

--------------------------------------------------------------------------------

          (a) at any time before the Closing, by written agreement of each of
the Company and the Purchaser;

          (b) at any time before the Closing, by the Purchaser or the Company in
writing in the event that any Governmental Authority shall have issued an order,
decree, ruling or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and nonappealable;

          (c) by the Purchaser upon written notice in the event of a material
breach of any covenant or agreement to be performed or complied with by the
Company, or in the event of a material breach of any representation or warranty
of the Company, pursuant to the terms of this Agreement, which breach would
result in a condition to Closing set forth in Article IX hereof becoming
incapable of fulfillment or cure (which condition has not been waived by the
Purchaser in writing) prior to the Drop Dead Date (as hereafter defined);

          (d) by the Company upon written notice in the event of a material
breach of any covenant or agreement to be performed or complied with by the
Purchaser, or in the event of a material breach of any representation or
warranty of the Purchaser, pursuant to the terms of this Agreement, which breach
would result in a condition to Closing set forth in Article VIII hereof becoming
incapable of fulfillment or cure (which condition has not been waived by the
Company in writing) prior to the Drop Dead Date;

          (e) by either the Company or the Purchaser if the Closing shall not
have occurred on or before the date that is 90 days after the Petition Date (the
“Drop Dead Date”); provided, however, that the right to terminate this Agreement
under this Section 7.03(e) shall not be available to any party whose failure to
fulfill any obligation under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date (for purposes of this subsection (e) the failure or refusal by any party to
provide any waiver that under the terms hereof may be given or withheld in such
party’s discretion shall not be deemed a failure to fulfill any obligation under
this Agreement);

          (f) by the Purchaser, if (i) the Bidding Procedures Order shall not
have been entered by the Bankruptcy Court on or prior to the date that is no
later than twenty five (25) days after the Petition Date, or (ii) the Bidding
Procedures Order shall not have become a Final Order on or prior to the date
that is ten (10) days after the entry of the Bidding Procedures Order or (iii)
the Sale Order shall not have been entered by the Bankruptcy Court on or prior
to the date that is no later than fifty (50) days after the Petition Date or
(iv) the Sale Order shall not have become a Final Order on or prior to the date
that is ten (10) days after the entry of the Sale Order;

          (g) by the Purchaser, upon (i) the entry by the Bankruptcy Court of an
order converting the Company’s Bankruptcy Case to a case under chapter 7 of the
Bankruptcy Code, (ii) the appointment of a chapter 11 trustee or an examiner
with expanded powers or (iii) the entry of an order pursuant to Section 362 of
the Bankruptcy Code lifting the automatic stay with respect to any material
portion of the Assets;

21

--------------------------------------------------------------------------------

          (h) by the Purchaser, if the Company (i) accepts a Competing Bid or
other bid for the Assets or the Business or a material portion thereof or (ii)
enters into an agreement or transaction with a third party (including any of the
Company’s creditors or shareholders) which is materially inconsistent with this
Agreement and the transactions contemplated hereby in any material respect;

          (i) by the Purchaser or the Company, if the Company files a plan of
reorganization with the Bankruptcy Court or notifies the Purchaser of its intent
to effect a stand-alone plan of reorganization or other transaction with its
existing creditors and equity holders, which is materially inconsistent with
this Agreement and the transactions contemplated hereby in any material respect;
and

          (j) by the Purchaser, if an Event of Default (as defined in the DIP
Facility) has occurred under the DIP Facility.

     7.04 Effect on Obligations. Termination of this Agreement pursuant to
Section 7.03 shall terminate all obligations of the parties to each other
hereunder, except for those obligations under Section 7.05, Section 7.06,
Section 11.01, Section 11.02, Section 11.04, Section 11.06, Section 11.07,
Section 11.08, Section 11.12, and Section 11.14, which shall survive such
termination; provided, however, that, notwithstanding the foregoing, the
termination of this Agreement pursuant to clauses (c) or (d) of Section 7.03
shall not relieve any party of any liability with respect to any breach of any
representation, warranty, covenant or agreement herein by such party, or limit
or preclude any remedy any party may have against such breaching party with
respect to any such breach.

     7.05 Payments Upon Termination. If the Bidding Procedures Order have been
entered and this Agreement is terminated pursuant to Section 7.03(c) or 7.03(h),
the Company shall pay an amount equal to $100,000 (the “Break-Up Fee”) to the
Purchaser in immediately available funds upon the termination of this Agreement.
The Break-Up Fee shall be paid as a super-priority administrative expense of the
Company pursuant to section 507(a)(1) of the Bankruptcy Code. The Company hereby
acknowledges that its obligation to pay the Break-Up Fee in accordance with the
provisions hereof shall survive the termination of this Agreement.

     7.06 Return of Documentation. Following a termination in accordance with
Section 7.03, the Purchaser shall use its commercially reasonable efforts to
return copies (or, to the extent provided, the originals) of all agreements,
documents, contracts, instruments and other books and records of the Company
provided by the Company to the Purchaser or any representatives of the Purchaser
in connection with the transactions contemplated by this Agreement and the
Company shall use its commercially reasonable efforts to return copies (or, to
the extent provided, the originals) of all agreements, documents, contracts,
instruments and other books and records of the Purchaser (or any of its
Affiliates) provided by the Purchaser or any representative of the Purchaser in
connection with the transactions contemplated by this Agreement.

22

--------------------------------------------------------------------------------

     7.07 Delivery of the Assets. Delivery of the Assets shall be made by the
Company to the Purchaser at the Closing by delivering such warranty deeds, bills
of sale, endorsements, assignments and other good and sufficient instruments of
assignment, conveyance and transfer, and such powers of attorney, as shall be
effective to fully vest in the Purchaser good, marketable and valid title to,
and the right to full custody and control of, all of the Assets, free and clear
of all Encumbrances (except for Permitted Liens), in each case in form and
substance reasonably satisfactory to the Purchaser and its counsel.

     7.08 Assumption of Liabilities. At the Closing, the Purchaser shall deliver
to the Company such instruments as shall be sufficient to effect the assumption
by the Purchaser of the Assumed Liabilities in form and substance reasonably
satisfactory to the Company and its counsel.

     7.09 Contracts and Books. At the Closing, the Company shall deliver to the
Purchaser the Contracts and the Books and Records, excluding those constituting
Excluded Assets.

     7.10 Additional Steps. At the Closing, the Company shall take all steps
reasonably required to put the Purchaser in actual possession and control of all
of the Assets.

SECTION VIII

CONDITIONS TO
THE COMPANY’S OBLIGATION TO CLOSE

     The obligations of the Company to sell the Assets and otherwise consummate
the transactions contemplated by this Agreement at the Closing is subject to the
following conditions precedent, any or all of which may be waived by the Company
in its sole discretion and each of which the Purchaser hereby agrees to use its
commercially reasonable efforts to satisfy at or prior to the Closing:

     8.01 Instruments of Assumption of the Assumed Liabilities. The Purchaser
shall have delivered to the Company the instruments required to be delivered by
the Purchaser pursuant to Sections 7.02 and 7.08 hereof.

     8.02 No Order. No order, statute, rule, regulation, executive order,
injunction, stay, decree, directive, or restraining order shall have been
enacted, entered, promulgated or enforced by any court of competent jurisdiction
or Governmental Authority that would (i) prevent the consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, nor shall any such order, statute, rule, regulation, executive
order, injunction, stay, decree, directive, or restraining order be in effect.
No Action shall be pending before any Governmental Authority or before any
arbitral body wherein an unfavorable injunction, judgment, order, decree,
ruling, directive or charge would (x) prevent consummation of any of the
transactions contemplated by this Agreement or (y) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation.

     8.03 Performance. The Purchaser shall have performed and complied in all
material respects with the covenants and obligations required by this Agreement
to be performed or complied with by the Purchaser at or prior to the Closing
Date.

23

--------------------------------------------------------------------------------

     8.04 Bidding Procedures Order; Sale Order. The Sale Order (x) shall have
been entered on or prior to the date that is no later than ninety (90) days
after the Petition Date, which date may be waived or extended by the Purchaser
in its sole discretion, (y) shall not have been stayed, modified, amended,
dissolved, revoked or rescinded without the Purchaser’s consent, and (z) shall
be in full force and effect on the Closing Date.

SECTION IX

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

     The obligation of the Purchaser to purchase the Assets and otherwise
consummate the transactions contemplated by this Agreement at the Closing is
subject to the following conditions precedent, any or all of which may be waived
by the Purchaser in its sole discretion, and each of which the Company hereby
agrees to use its commercially reasonable efforts to satisfy at or prior to the
Closing:

     9.01 No Litigation. No action, suit or proceeding against the Company or
the Purchaser (or any of its Affiliates) relating to the consummation of any of
the transactions contemplated by this Agreement nor any governmental action
seeking to delay or enjoin any such transactions shall be pending.

     9.02 Representations and Warranties. The representations and warranties
made by the Company herein shall be true and correct in all material respects
(other than those representations and warranties which are qualified by
“materiality” or words or phrases of equivalent import, which shall be true and
correct) at and as of the date of the Closing with the same force and effect as
though such representations and warranties had been made at and as of the date
of the Closing, and on the date of the Closing, the Company shall deliver to the
Purchaser a certificate dated the date of the Closing to such effect.

     9.03 Performance. All the terms, covenants, agreements and conditions of
this Agreement to be complied with and performed by the Company on or before the
date of the Closing shall have been duly complied with and performed in all
material respects, and on the date of the Closing, the Company shall deliver to
the Purchaser a certificate dated the date of the Closing to such effect.

     9.04 Instruments of Transfer. The Company shall have delivered to the
Purchaser the instruments required to be delivered by the Company pursuant to
Sections 7.02 and 7.07 hereof.

     9.05 Other Certificates. The Purchaser shall have received such other
certificates, instruments and other documents, in form and substance reasonably
satisfactory to the Purchaser and counsel for the Purchaser, as it shall have
reasonably requested in connection with the transactions contemplated hereby,
including a certificate of the Secretary of the Company attaching a true and
correct copy of the Company’s Certificate of Incorporation, By-laws and
resolutions approving the Agreement and the transactions contemplated hereby.

24

--------------------------------------------------------------------------------

     9.06 Bidding Procedures Order; Sale Order. The Bidding Procedures Order (a)
shall have been entered on or prior to the date that is no later than twenty
five (25) days after the Petition Date, which date may be waived or extended by
the Purchaser in its sole discretion, and such order shall be in form and
substance acceptable to the Purchaser in its sole discretion, (b) shall not have
been stayed, modified, amended, dissolved, revoked or rescinded without the
Purchaser’s consent, and (c) shall be in full force and effect on the Closing
Date. The Sale Order (x) shall have been entered on or prior to the date that is
no later than fifty (50) days after the Petition Date, which date may be waived
or extended by the Purchaser in its sole discretion, and such order shall be in
form and substance acceptable to the Purchaser in its sole discretion, (y) shall
not have been stayed, modified, amended, dissolved, revoked or rescinded without
the Purchaser’s consent, and (z) shall be in full force and effect on the
Closing Date.

     9.07 Third Party Consents. The Purchaser shall have received evidence
satisfactory to the Purchaser of receipt by the Company of the consents of third
parties under the contracts, licenses, agreements, leases, Permits and other
instruments of the Company to the consummation of the transactions contemplated
hereby which consents shall not provide for the acceleration of any liabilities
or any other detriment to the Purchaser, the Company, the Business or any of the
Assets, and shall be in form and substance reasonably satisfactory to the
Purchaser.

     9.08 No Order. No order, statute, rule, regulation, executive order,
injunction, stay, decree, directive, or restraining order shall have been
enacted, entered, promulgated or enforced by any court of competent jurisdiction
or Governmental Authority that would (i) prevent the consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, nor shall any such order, statute, rule, regulation, executive
order, injunction, stay, decree, directive, or restraining order be in effect.
No Action shall be pending before any Governmental Authority or before any
arbitral body wherein an unfavorable injunction, judgment, order, decree,
ruling, directive or charge would (x) prevent consummation of any of the
transactions contemplated by this Agreement or (y) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation.

     9.09 Sublease Agreement. NBS (or the winning bidder in an auction for the
Synapse Business) and the Purchaser shall have entered into a sublease agreement
in substantially the form attached hereto as Exhibit D (the “Sublease
Agreement”) or the Company shall have assigned such agreement to the Purchaser
at the Closing and if this occurs, such agreement shall constitute a Contract
hereunder.

     9.10 Services Agreement. NBS (or the winning bidder in an auction for the
Synapse Business) and the Purchaser shall have entered into a services agreement
in substantially the form attached hereto as Exhibit E (the “Services
Agreement”) or the Company shall have assigned such agreement to the Purchaser
at the Closing and if this occurs, such agreement shall constitute a Contract
hereunder.

     9.11 Use of Intellectual Property. The Purchaser shall be satisfied in its
discretion that, immediately after the Closing, it shall be able to use the
Intellectual Property, and the intellectual property licensed to it pursuant to
the License Agreement, in the ordinary course operation of the Business without
infringing on the intellectual property rights of others or exposing the
Purchaser to any claim of infringement.

25

--------------------------------------------------------------------------------

     9.12 Closing of Synapse Transaction. The transactions contemplated by the
NBS Purchase Agreement shall have been consummated contemporaneously with the
transactions contemplated by this Agreement.

     9.13 License Agreement. NBS (or the winning bidder in an auction for the
Synapse Business) and the Purchaser shall have entered into a license agreement
in substantially the form attached hereto as Exhibit F (the “License Agreement”)
or the Company shall have assigned such agreement to the Purchaser at the
Closing and if this occurs, such agreement shall constitute a Contract
hereunder.

SECTION X

SURVIVAL

     10.01 No Survival. The representations and warranties of the Company and
the Purchaser contained in this Agreement and the covenants of the Company and
the Purchaser contained in this Agreement that, by their terms, are to be
performed prior to the Closing shall not survive the Closing and the
consummation of the transactions contemplated by this Agreement.

SECTION XI

MISCELLANEOUS

     11.01 Notices. All notices, requests or instructions hereunder shall be in
writing and delivered personally, sent by telecopy, sent by registered or
certified mail, postage prepaid, or sent by Federal Express or any other
nationally recognized overnight courier service, as follows:

          (a) If to the Company:

 

U.S. Wireless Data, Inc.
750 Lexington Avenue
20th Floor
New York, New York 10022
Attention: Mr. Dean Leavitt
Telephone: (212) 750-7766
Fax: (212) 905-0205


 

with a copy to (which shall not constitute notice):


 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Chrysler Center
666 Third Avenue
New York, NY 10017
Attention: Ivan Blumenthal
Telephone: (212) 692-6784Fax: (212) 983-3115


26

--------------------------------------------------------------------------------

          (b) If to the Purchaser:

 

Sani Operating Co., LLC
5 East 59th Street, 5th Floor
New York, NY 10022
Attention: Richard Segal
Fax: (212) 593-1287


 

with a copy to (which shall not constitute notice):


 

Akin Gump Strauss Hauer & Feld LLP
590 Madison Avenue
New York, NY 10022
Attention: Stephen M. Baldini, Esq.
                  Stephen B. Kuhn, Esq.
Fax: (212) 872-1002


     Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, telecopied, or sent by Federal Express or any other
recognized overnight courier service, and three (3) business days after the date
of mailing, if mailed by certified mail, return receipt requested.

     11.02 Public Announcements. Except as may be required by applicable law or
regulation (including the rules of any stock exchange on which the parties or
their respective Affiliates are listed), neither the Company nor the Purchaser
shall make, or cause to be made, any public announcement in respect of this
Agreement or the transactions contemplated herein or otherwise communicate with
any news media or any employee or vendor of either the Company or the Purchaser
with respect thereto without the prior written consent of the other (which
consent shall not be unreasonably withheld or delayed), and, in any event, the
parties shall reasonably cooperate as to the timing and contents of any such
announcement or communication. The Purchaser shall be provided the opportunity
and sufficient time to review and comment on any documents (on Form 8-K or
otherwise) to be filed by the Company with the SEC prior to such documents being
filed.

     11.03 Entire Agreement and Amendment. This Agreement (including the
Exhibits and Schedules hereto), and the other certificates, agreements and
documents referred to herein contain the entire agreement among the parties
hereto with respect to the transactions contemplated hereby and supersede all
prior agreements, understandings, negotiations and discussions, whether written
or oral, of the parties, and no amendment or modification hereof shall be
effective unless in writing and signed by the party against which it is sought
to be enforced.

27

--------------------------------------------------------------------------------

     11.04 Expenses. Except as otherwise provided herein, each of the parties
hereto shall bear such party’s own expenses in connection with this Agreement
and the transactions contemplated hereby whether or not the Closing occurs.

     11.05 Invalidity. Should any provision of this Agreement be held by a court
or arbitration panel of competent jurisdiction to be enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification to become a part hereof and treated as though
originally set forth in this Agreement. The parties further agree that any such
court or arbitration panel is expressly authorized to modify any such
unenforceable provision of this Agreement in lieu of severing such unenforceable
provision from this Agreement in its entirety, whether by rewriting the
offending provision, deleting any or all of the offending provision, adding
additional language to this Agreement, or by making such other modifications as
it deems warranted to carry out the intent and agreement of the parties as
embodied herein to the maximum extent permitted by law. The parties expressly
agree that this Agreement as modified by the court or arbitration panel shall be
binding upon and enforceable against each of them. In any event, should one or
more of the provisions of this Agreement be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had never been set forth
herein.

     11.06 Successors and Assigns. Subject to Section 11.09 hereof, this
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the Company and the Purchaser.

     11.07 Governing Law; Jurisdiction. This Agreement and any claim related
directly or indirectly to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof that would defer to the substantive laws
of any other jurisdiction. The parties agree that, during the period from the
Petition Date until the date on which the Bankruptcy Case is closed or dismissed
(the “Bankruptcy Period”), the Bankruptcy Court shall have exclusive
jurisdiction to resolve any controversy, claim or dispute arising out of or
relating to this Agreement or any other agreement entered into in connection
herewith, including the DIP Facility and any other agreement entered into by the
parties in contemplation thereof, the implementation and enforcement hereof or
thereof or the breach hereof or thereof. The parties further agree that, prior
to and following the Bankruptcy Period, any action or proceeding with respect to
such controversy, claim or dispute shall be brought against any of the parties
exclusively in the United States District Court for the Southern District of New
York, and each of the parties hereby consents to the personal jurisdiction of
such court and the Bankruptcy Court (and to the appropriate appellate courts) in
any such action or proceeding and waives any objection, including, without
limitation, any objection to the laying of venue or on the grounds of forum non
conveniens, which any of them may now or hereafter have to the bringing of such
action or proceeding in such respective jurisdictions. Each party hereby
irrevocably consents to the service of process of any of the aforesaid courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to the other parties to such action or
proceeding. Each party acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each party hereby irrevocably and unconditionally waives
any right such party may have to a trial by jury.

28

--------------------------------------------------------------------------------

     11.08 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

     11.09 Assignment. This Agreement shall not be assignable by any of the
parties hereto except pursuant to a writing executed by both parties hereto,
except that the Purchaser’s rights or interests under this Agreement (but not
its obligations) may be assigned in whole or in part to any of its Affiliates.
The Company may not assign any of its rights, interests or obligations under
this Agreement. Any attempted assignment in violation of this Section 11.09
shall be null and void.

     11.10 Independence of Covenants and Representations and Warranties;
Schedules, etc. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of or a breach of a representation and warranty
hereunder. The Exhibits and Schedules attached hereto are hereby made part of
this Agreement in all respects. Section references in the Schedules refer to the
specific Section of the Agreement with respect to which the Company is making a
disclosure. A disclosure under one Section referenced in the Schedule relates
only to the Section of the Agreement referenced, and not to any other Section of
the Agreement, unless expressly so stated, or a cross-reference is made from one
Section of the Schedule to another Section of the Schedule.

     11.11 Interpretation. The parties hereto agree that this Agreement is the
product of negotiations between sophisticated parties and individuals, all of
whom were represented by counsel, and each of whom had an opportunity to
participate in, and did participate in, the drafting of each provision hereof.
Accordingly, ambiguities in this Agreement, if any, shall not be construed
strictly or in favor of or against any party hereto but rather shall be given a
fair and reasonable construction without regard to the rule of contra
proferentum.

     11.12 Risk of Loss. The Company shall bear all risk of loss or damage with
respect to any of the Assets from and including the date hereof to and including
the Closing, and the Purchaser shall not bear any such risk of loss or damage.

     11.13 Headings. Headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.

29

--------------------------------------------------------------------------------

     11.14 Severability. Should any provision of this Agreement for any reason
be declared invalid or unenforceable by a court of competent jurisdiction, such
decision shall not affect the validity or enforceability of any of the other
provisions of this Agreement, which other provisions shall remain in full force
and effect and be enforced to the fullest extent permitted by law.

SECTION XII

     DEFINITIONS

     12.01 Certain Definitions. The following terms when used herein shall have
the meanings assigned to them below (certain other terms are defined elsewhere
herein):

          “Affiliate” shall mean as applied to any person or entity, any other
person or entity that controls, is controlled by, or is under common control
with, such specified person or entity, and for purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”
“controlled by” and “under common control with”), as applied to any specified
person or entity, means the possession of the power to vote 50% or more of the
voting equity interests having voting power for the election of directors of
such specified person or entity or, in the case of non-corporate entities
without directors, individuals or entities performing similar functions.

          “Acquisition” shall have the meaning set forth in the recitals hereof.

          “Agreement” shall have the meaning set forth in the recitals hereof.

          “Alternative Offer” shall mean any written proposal or written offer
to the Company or any of its Affiliates from any Person (other than the
Purchaser or its Affiliates) (x) for a Business Combination or (y) to obtain
control (as defined in the definition of Affiliate) of the Company and any or
all of the Company’s respective Affiliates.

          “Assets” shall have the meaning set forth in Section 1.01(a) hereof.

          “Assumed Liabilities” shall have the meaning set forth in Section
1.01(c) hereof.

          “Auction” shall have the meaning set forth in Section 6.07(a)(iii)
hereof.

          “Books and Records” shall have the meaning set forth in Section
1.01(a)(vi) hereof.

          “Bankruptcy Case” shall have the meaning set forth in the recitals
hereof.

          “Bankruptcy Code” shall mean Title 11 of the United States Code, 11
U.S.C. ss.ss. 101, et seq., as amended.

          “Bidding Procedures Order” shall have the meaning set forth in Section
6.07(a) hereof.

30

--------------------------------------------------------------------------------

          “Business” shall have the meaning set forth in the recitals hereof and
shall also include, without limitation, the Business as conducted by the
Purchaser following the Closing.

          “Business Combination” shall mean with respect to any Person, and in
each case except as set forth in the NBS Purchase Agreement as in effect as of
the date hereof, any (i) merger, consolidation or combination to which such
Person is a party, (ii) any sale, dividend, split or other disposition of any
capital stock or other equity interests of such Person, or any acquisition of
capital stock or equity interests or securities of such Person, representing in
any such case at least 50.1% of such class of capital stock or equity interests,
(iii) any tender offer (including, without limitation, a self-tender), exchange
offer or recapitalization for or affecting the outstanding equity or debt
securities of such Person, (iv) any plan of reorganization in respect of the
Company under Chapter 11 of the Bankruptcy Code, (v) any liquidation,
dissolution or similar transaction involving such Person, (vi) any sale,
dividend or other disposition of all or a material portion of the assets of such
Person or (vii) the entering into of any agreement or understanding, or the
granting of any rights or options, with respect to any of the foregoing.

          “Closing” shall have the meaning set forth in Section 7.01 hereof.

          “Closing Date” shall have the meaning set forth in Section 7.01
hereof.

          “Code” shall mean the Internal Revenue Code of 1986, as amended.

          “Company” shall have the meaning set forth in the recitals hereof.

          “Company Indemnified Parties” shall have the meaning set forth in
Section 10.01 hereof.

          “Company SEC Reports” shall have the meaning set forth in Section 3.06
hereof.

          “Competing Bid” shall have the meaning set forth in Section
6.07(a)(viii) hereof.

          “Cure Amount” shall have the meaning set forth in Section 6.12 hereof.

          “Damages” shall mean any and all losses, claims, assessments, demands,
damages, liabilities, obligations, costs and expenses, including without
limitation, reasonable fees and disbursements of counsel sustained or incurred
by the Company Indemnified Parties or the Purchaser Indemnified Parties (or any
of them), in any action, dispute, claim or proceeding between any of the Company
Indemnified Parties or the Purchaser Indemnified Parties, as the case may be, or
involving a third-party claim against any of the Company Indemnified Parties or
the Purchaser Indemnified Parties and other out-of-pocket costs and expenses
incurred in connection with investigating, preparing or defending any action,
suit or proceeding, commenced or threatened, or any claim whatsoever.

          “DIP Facility” shall have the meaning set forth in the recitals
hereof.

          “Drop Dead Date” shall have the meaning set forth in Section 7.03(e).

          “Employees” shall have the meaning set forth in Section 6.03(a)
hereof.

31

--------------------------------------------------------------------------------

          “Encumbrances” means any claim, charge, lease, covenant, easement,
encumbrance, security interest, lien, option, pledge, right of others, mortgage,
hypothecation, conditional sale, or restriction (whether on voting, sale,
transfer, disposition, or otherwise) against or with respect to tangible or
intangible property or rights, whether imposed by agreement, understanding, law,
equity, or otherwise, except for any restrictions on transfer generally arising
under any applicable federal or state securities law.

          “Excluded Assets” shall have the meaning set forth in Section 1.01(b)
hereof.

          “Excluded Liabilities” shall have the meaning set forth in Section
1.01(d) hereof.

          “Final Order” shall mean an order of the Bankruptcy Court (a) as to
which the time to appeal shall have expired and as to which no appeal shall then
be pending, or (b) if an appeal shall have been filed or sought, either (i) no
stay of the order shall be in effect or (ii) if such a stay shall have been
granted by the Bankruptcy Court, then (A) the stay shall have been dissolved or
(B) a final order of the district court having jurisdiction to hear such appeal
shall have affirmed the order and the time allowed to appeal from such
affirmance or to seek review or rehearing thereof shall have expired and the
taking or granting of any further hearing, appeal or petition for certiorari
shall not be permissible, and if a timely appeal of such district court order or
timely motion to seek review or rehearing of such order shall have been made,
any court of appeals having jurisdiction to hear such appeal or motion (or any
subsequent appeal or motion to seek review or rehearing) shall have affirmed the
district court’s (or lower appellate court’s) order upholding the order of the
Bankruptcy Court and the time allowed to appeal from such affirmance or to seek
review or rehearing thereof shall have expired and the taking or granting of any
further hearing, appeal or petition for certiorari shall not be permissible;
provided, however, that the Purchaser in its sole discretion may treat as not
being a Final Order, any order for which an appeal, motion to seek review,
motion to seek rehearing, or any similar motion is pending notwithstanding that
such order is not then subject to stay.

          “Governmental Authority” shall mean the collective reference to any
court, tribunal, government, or governmental agency, authority or
instrumentality, federal, state or local, or domestic or foreign.

          “Indebtedness” shall mean all obligations and liabilities for borrowed
money or long-term indebtedness, including without limitation, bank loans,
mortgages, notes payable, capital lease obligations, equipment installment debt,
guarantees of indebtedness of others, and all principal, interest, fees,
prepayment penalties or amounts due or owing with respect thereto, in any case,
if such obligation or liability was created, issued or incurred by (i) any
Affiliate of the Company or any other person or entity if such obligation or
liability is secured by or otherwise encumbers any of the Assets or (ii) the
Company.

          “Intellectual Property” shall have the meaning set forth in Section
3.07.

          “Inventory” shall have the meaning set forth in Section 1.01(a)(ii)
hereof.

          “Knowledge of the Company” or similar phrases shall mean the actual
knowledge or awareness which the Company or any of Dean Leavitt, Heidi Goff, Adi
Raviv or Charles Leone has.

32

--------------------------------------------------------------------------------

          “Law” shall mean any domestic, foreign, federal, state, local or other
law, rule, regulation or governmental requirement of any kind, and the rules,
regulations and orders promulgated thereunder and any final orders, decrees or
judgments of any regulatory agency, court or other governmental entity.

          “License Agreement” shall have the meaning set forth in Section 9.13
hereof.

          “Minimum Overbid” shall have the meaning set forth in Section
6.07(a)(v) hereof.

          “NBS” shall have the meaning set forth in Section 1.01(d)(ii).

          “NBS Purchase Agreement” shall mean that certain Asset Purchase
Agreement, dated as of March 26, 2004, by and between NBS and the Company.

          “Permitted Liens” shall mean (a) Liens for Taxes not yet due and
payable or being contested in good faith by appropriate proceedings and for
which adequate reserves have been established on the books and records of the
Company; and (b) mechanics’, materialmans’, suppliers’, vendors’ or similar
Liens arising by operation of law and in the ordinary course of business
securing amounts which are not delinquent.

          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization or other entity.

          “Petition Date” shall mean the date on which the Company files a
voluntary petition under Chapter 11 of the Bankruptcy Code in accordance with
Section 6.07.

          “Pre-Closing Payroll Period” shall have the meaning set forth in
Section 6.03(c) hereof.

          “Pre-Closing Period” shall mean all taxable years or periods that end
on or before the Closing Date and, with respect to any taxable year or period
beginning before or ending after the Closing Date, the portion of such taxable
year or period ending on and including the Closing Date.

          “Products” shall mean any and all products (including packaging,
accessories and components) of the Company.

          “Property” shall have the meaning set forth in Section 1.01(a)(i)
hereof.

          “Purchase Price” shall have the meaning set forth in Section 2.01
hereof.

          “Purchaser” shall have the meaning set forth in the recitals hereof.

          “Qualified Bid” shall have the meaning set forth in Section 6.07(a)(v)
hereof.

          “Sale Order” shall have the meaning set forth in Section 6.07(b)
hereof.

33

--------------------------------------------------------------------------------

     “Sale Hearing” shall have the meaning set forth in Section 6.07(a)(i)
hereof.

          “Schedules” shall mean the Schedules attached hereto and made a part
of this Agreement.

          “SEC" shall mean the U.S. Securities and Exchange Commission.

          “Services Agreement” shall have the meaning set forth in Section 9.10
hereof.

          “Sublease Agreement” shall have the meaning set forth in Section 9.09
hereof.

          “Synapse Contracts” shall mean all of the agreements of the Company
related to the Synapse Business which are contemplated to be assigned to NBS
pursuant to the terms of the NBS Purchase Agreement and as set forth on Annex IV
to Schedule 1.01(b)(iii) hereto.

          “Synapse Business” shall mean the Company’s business of providing
wireless transaction delivery and gateway services to the payments processing
industry through a business known as “Synapse”.

          “Tax” shall mean any federal, state, province, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

          “Third Party” means any Person other than (i) the Company and its
Affiliates and (ii) the Purchaser and its Affiliates.

          “Vending Employees” shall have the meaning set forth in Section
6.02(c).

[Signature Page Follows]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.

 

U.S. WIRELESS DATA, INC.


 


By: _______________________________________                            
                                                      
Name: ___________________                                         
                                        
Title: ___________________


 

SANI OPERATING CO., LLC


 


By: _______________________________________                            
                                                      
Name: ___________________                                         
                                        
Title: ___________________


 


By: _______________________________________                            
                                                      
Name: ___________________                                         
                                        
Title: ___________________


35

--------------------------------------------------------------------------------